DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 20-39 are pending in the instant invention.  According to the Amendments to the Claims, filed August 27, 2021, claims 20-39 were amended and claims 1-19 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2018/100638, filed August 15, 2018, which claims priority under 35 U.S.C. § 119(a-d) to CN 201710698086.3, filed August 15, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes (1) claims 20-37, drawn to substituted pyrrolo[2,1-f][1,2,4]triazines represented by the formula (I), shown to the right, and/or a pharmaceutical composition thereof; and (2) claims 38 and 39, drawn to a method for inhibiting fibroblast growth factor receptor activity in a subject,… comprising administering… a substituted pyrrolo[2,1-f][1,2,4]-triazine represented by the formula (I), shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said Non-Final Rejection, mailed on May 27, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed August 27, 2021.
	Thus, a second Office action and prosecution on the merits of claims 20-39 is contained within.

Reasons for Allowance

	Claims 20-39 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrrolo[2,1-f][1,2,4]triazines represented by the formula (I), as recited in claim 20.
	Consequently, the limitation on the core of the substituted pyrrolo[2,1-f][1,2,4]triazines represented by the formula (I) that is not taught or fairly suggested in the prior art is R5 on the periphery of the pyrrolo[2,1-f][1,2,4]triazine core.  This limitation is present in the recited species of claim 36.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“	A compound represented by formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	R1 is H, halogen, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected R substituents;
	R2 is H, F, Cl, Br, I, NH2, or OH;
	R3 is H, halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected R substituents;
	R4 is H, halogen, CN, C1-3 alkyl, C1-3 heteroalkyl, NH2, or OH, wherein the C1-3 alkyl or C1-3 heteroalkyl is optionally substituted with 1, 2, or 3 independently selected R substituents;
	L is a single bond, C2-4 alkenylene, or C2-4 alkynylene;
	R5 is H, C1-3 alkyl, C1-3 heteroalkyl, C3-6 cycloalkyl, or 4- to 6-membered heterocycloalkyl, wherein the C1-3 alkyl, C1-3 heteroalkyl, C3-6 cycloalkyl, or 4- to 6-membered heterocycloalkyl is optionally substituted with 1, 2, or 3 independently selected R substituents;
	R6 is H, halogen, C1-3 alkyl, NH2, or OH, wherein the C1-3 alkyl is optionally substituted with 1, 2, or 3 independently selected R substituents;
	each R is independently F, Cl, Br, I, CN, CH3, CF3, NH2, N(CH3)2, OH, or OCH3; and
	m is 1 or 2;

	wherein each heteroatom or each heteroatomic group of each C1-3 heteroalkyl and each 4- to 6-membered heterocycloalkyl is 1, 2, or 3 heteroatoms or heteroatomic groups independently selected from the group consisting of N, -NH-, -O-, and -S-.”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 20, wherein the compound is represented by formula (I-1) or formula (I-2):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (I-1); or


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (I-2),

or a pharmaceutically acceptable salt or stereoisomer thereof.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 21, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is represented by formula (I-1A), formula (I-1B), formula (I-2A), or formula (I-2B):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (I-1A); 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (I-1B);


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (I-2A); or 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (I-2B),

or a pharmaceutically acceptable salt thereof.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 20, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is H, halogen, C1-3 alkyl, NH2, OH, or OC1-3 alkyl, wherein the C1-3 alkyl or OC1-3 alkyl is optionally substituted with 1, 2, or 3 independently selected R substituents.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 23, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is H, F, Cl, Br, I, CH3, NH2, OH, or OCH3.”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 20, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is H, halogen, CN, C1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OH, or OC1-3 alkyl, wherein the C1-3 alkyl, NHC1-3 alkyl, N(C1-3 alkyl)2, or OC1-3 alkyl is optionally substituted with 1, 2, or 3 independently selected R substituents.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 25, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is H, F, Cl, Br, I, CN, CH3, CF3, NH2, N(CH3)2, OH, or OCH3.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 20, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is:


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, or 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 20, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is H, halogen, CN, C1-3 alkyl, NH2, NHC1-3 alkyl, N(C1-3 alkyl)2, OH, or OC1-3 alkyl, wherein the C1-3 alkyl, NHC1-3 alkyl, N(C1-3 alkyl)2, or OC1-3 alkyl is optionally substituted with 1, 2, or 3 independently selected R substituents.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 28, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 is H, F, Cl, Br, I, CN, CH3, CF3, CH2OCH3, NH2, N(CH3)2, or OH.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 20, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein L is a single bond, -CH=CH-, -CH=CHCH2-, -C≡C-, or -C≡CCH2-.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 20, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is H, C1-3 alkyl, NHC1-3 alkyl, N(C1-3 alkyl)2, or morpholinyl, wherein the C1-3 alkyl, NHC1-3 alkyl, N(C1-3 alkyl)2, or morpholinyl is optionally substituted with 1, 2, or 3 independently selected R substituents.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
31, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R5 is H, CH3, CH2CH3, CH2CN, CH2N(CH3)2, N(CH3)2, or morpholin-4-yl.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 30, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein LR5 is CH2CN, CH=CH2, CH=CHCH2N(CH3)2, CH=CHCH2-morpholin-4-yl, or C≡CCH3.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 32, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein LR5 is CH2CN, CH=CH2, CH=CHCH2N(CH3)2, CH=CHCH2-morpholin-4-yl, or C≡CCH3.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 20, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R6 is H, F, Cl, Br, I, CH3, NH2, or OH.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 20, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,


    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,


    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,


    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 


    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,


    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,


    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,


    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, , 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale



    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,


    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,


    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
,


    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
,


    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
,


    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
,


    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,


    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,


    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
,


    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,


    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
,


    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
, 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
,


    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
, 
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
,


    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
, 
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
,


and 
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:


	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting fibroblast growth factor receptor activity in a subject, wherein the method comprises administering to the subject in need thereof a therapeutically effective amount of the compound according to claim 20, or a pharmaceutically acceptable salt or stereoisomer thereof.”--- 

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 38, wherein the subject has a solid tumor.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Jennifer L. Blackburn (Reg. No. 53,994) on September 7, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624